         Case 1:20-mc-00188-PAE Document 25 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNION FENOSA GAS, S.A.,

                                       Petitioner,                    20 Misc. 188 (PAE)
                       -v-
                                                                            ORDER
 THE DEPOSITORY TRUST COMPANY,

                                       Respondent,
                       -v-

 ARAB REPUBLIC OF EGYPT,

                                       Movant.


PAUL A. ENGELMAYER, District Judge:

       Petitioner Union Fenosa Gas, S.A. (“UFG”) initiated this matter as an ex parte petition

for judicial assistance pursuant to 28 U.S.C. § 1782. UFG has obtained a $2 billion arbitral award

against Egypt from a tribunal constituted under the Agreement on the Reciprocal Promotion and

Protection of Investments between the Kingdom of Spain and the Arab Republic of Egypt and the

Convention on the Settlement of Investment Disputes between States and Nationals of Other

States. UFG contends that Egypt has “refused to comply with the Award voluntarily.” Dkt. 2 at 4.

       On April 8, 2020, UFG filed its ex parte petition, Dkt. 1. On April 13, 2020, the Court

granted UFG’s ex parte petition. Dkt. 8. On April 29, 2020, Egypt filed a motion to quash two

subpoenas—one for documents, the other for deposition testimony—issued by the Court

pursuant to that petition. See Dkt. 1-2; Dkt. 10. On May 13, 2020, Egypt filed a reply. Dkt. 21.

On May 29, 2021, the Court issued in order, sustaining, in pruned form to eliminate needlessly

burdensome demands, the subpoena for documents, and granting Egypt’s motion to quash the

subpoena for deposition testimony. Dkt. 22.
         Case 1:20-mc-00188-PAE Document 25 Filed 02/03/21 Page 2 of 2




        On June 29, 2020, Egypt appealed the Court’s order denying in part its motion to quash

the subpoenas. Dkt. 23. On February 2, 2021, the Second Circuit noted that Egypt moved for

the Circuit to vacate, as moot, the district court order and to remand with instructions that the

district court dismiss the case. Dkt. 24. The Circuit also noted that Egypt stated that Appellee

Union Fenosa Gas, S.A. consented to that relief. Id. And the Circuit granted Egypt’s motion,

vacating this Court’s order and remanding with instructions to dismiss the case as moot. Id.

Accordingly, this Court dismisses the case as moot.

       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: February 3, 2021
       New York, New York




                                                  2
